Beard, Justice.
This case was submitted to and decided by the district court upon an agreed statement of facts, from which it appears that the defendant in error was and is a Masonic lodge incorporated as provided in Chapter 278, Comp. Stat. 1910. That it owned a lot in the town of Rock Springs, in Sweetwater Count)', upon which was situated a three-story building known as the Masonic Temple. That the value of said property was in the neighborhood of $20,000. That the main portion of the second and third floors of the building consists of, and is and was during the year 19113, used by said society as lodge rooms for its meetings, a portion of the second floor being used as a billiard and pool and reading room for its members, and -upon the first floor are ante rooms, cloak rooms, and toilet rooms, used by those attending lodge meetings or dances in the building, and that the remaining portion of the first floor consists of a ball room; and that the remaining portion of the third floor is used as a dining or banquet hall, and kitchen. That the ball room was on divers occasions, when not required for its own uses and purposes, rented by the night to dancing clubs and social organizations for a charge of $20 per night, and when not required for its purposes, did so rent it to any reputable club or organization for social dances; provided such persons desired its use for purely social purposes, and not for gain or profit to the club or organization so renting it. And under like circumstances it rented its (lining room and kitchen by the night for a charge of $5.00 to churches, charitable, fraternal and social organizations for the purpose of serving suppers and banquets. That the money derived from such rentals was turned into its treasury and used toward defraying the expense of the maintenance of the building. The property was assessed for the year 1913 at an assessed valuation of $8,000 and taxes levied against it on that valuation. It was to enjoin the collection of'that tax upon the ground that the property was exempt from taxation that this suit was instituted. The ‘injunction was granted and defendants below appeal.
*526It is the contention of plaintiffs in error that the portion of the building which when not used by the lodge was rented to others, for which use the lodge charged such parties, it was not exempt from taxation. The question must be determined by the construction to be given to the statute, which is as follows: “Lands with the buildings thereon, used for schools, orphan asylums or hospitals, and for lodge rooms for the meetings of all secret, benevolent and charitable societies or associations shall be exempt from taxation so long as said lands and buildings are not used for private profit.” (Sec. 2322, Comp. Stat. 1910.)
The statute is not as definite and explicit in its language as it might be; but we are of the opinion that a fair construction of it, and what was intended by the Legislature, is that property owned and used by such societies for the purposes of their organization and adapted for those purposes is exempt from taxation so long as so used; but property owned by them and not so used, but devoted and used for other purposes for revenue is not exempt. It is not claimed in this case that the lot with the building thereon would not be exempt from taxation but for the fact that when it was not required for use by the lodge for its purposes a part of it was let by the night for hire to others. Under similar circumstances it has been held that such use when it did not interfere with the use by the owner when required by it did not subject the property or any part thereof to taxation. (St. Paul’s Church v. Concord, 75 N. H. 420, 75 At. 531, 27 L. R. A. (N. S.) 910, A. & E. Ann. Cases 1912A, 350; First Unitarian Society v. Hartford, 66 Conn. 368, 34 Atl. 89.) The cases in which it has been held that the use of the property was such as to subject it to taxation are those where the property or some part of it was rented or leased for business purposes, such as stores, offices, etc., and was so occupied. It was such use or occupation as would interfere with the use, by the society or organization, of the building for the purposes for which the society was organized, and not merely its occasional use for other purposes when not so required by it. Tt will be observed that' *527in many of the states the exemption is limited to property exclusively used by the society or organization, while our statute does not use the word “exclusively,” which would seem to indicate that it was not intended to subject such property to taxation or to take it out of the exemption by the occasional or temporary use of it by others,.as shown by the statement of facts in this case. And we think the use for private profit which would take it out of the exemption is something more than such occasional or temporary use, and is such use as would interfere with the ordinary, proper and legitimate use of it when required or desired by the society for its purposes. If the entire right to use any part or all of the building had been surrendered, as by leasing for business or other purposes, so that the society could not use it if it desired to do so, would present a different question from that in this case. According to the facts in this case, the building was constructed or its apartments arranged for the convenient and proper use of the society, and every part of it was so occupied and used by it at all times when required for its purposes. Our conclusion is, that a fair and proper construction of the statute under consideration does not subject the building or the parts thereof so occasionally and temporarily used by others for hire, to taxation. If we are mistaken in so construing it, it will be an easy matter for the Legislature to make its meaning clear. The judgment of the district court is affirmed. Affirmed.
Potter, C. J., and Scott, T., concur.